Response to Remarks	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This action is responsive to amendment filed 7/26/22.  Claims 1-6, 8-16, 18-20 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,901,970.  Although the claim limitations are not identical, they claim substantially the same subject matter using broader terminology, and are therefore rejected on the merits.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quick et al (USPN. 2016/0080173) in view of Spilman (USPN. 2014/0032922).

Regarding claims 1 and 11, Quick discloses a system and method comprising: generating, by a first computer of a first system (fig. 1, items 140 and 145, server and database), a first customer key identifier using a predetermined key-generation algorithm utilizing a one-way hashing protocol based on a key- generation parameter for each user within a set of users (pars. 50, 51, 54-58 data events comprising types of records are normalized using binary format), and a second computer of a second system (fig. 1, items 10 and 140, multiple servers, Quick) but Quick does not teach, “generating, by a second computer of a second system, a second customer key identifier using the predetermined key-generation algorithm utilizing the one-way hashing protocol based on the key-generation parameter for each user within the set of users”.
However, Spilman teaches a cloud based hashing mechanism (par. 78, Spilman) that provides service and creates unique key identifiers via the cloud service (pars. 31, 78-80, cloud hashing mechanism providing services to multiple clients, Spilman).
 It would have been obvious for one of ordinary skill in the art at the effective filing time of the application to implement Spilman cloud hashing mechanism in Data Analytics server (fig. 1, item 10, Quick).
One would have been motivated to include cloud based hashing mechanism to multiple clients from multiple servers (par. 78, cloud hashing mechanism, Spliman) to handle a wider range of events in real-time (par. 27, converting events into a format which can be analyzed in real time, Quick).
Quick in view Spilman, modified teach, 
transmitting by the first computer of the first system, the key generation parameter to a second computer of a second system (par. 49, event information and payment transaction between user and merchant is transacted and is managed by data analytics server 10, modified Quick),
generating, by a second computer of a second system, a second customer key identifier using the predetermined key-generation algorithm utilizing the one-way hashing protocol based on the key-generation parameter for each user within the set of users received via the first computer of the first system to data associated with each user within the set of users (par. 78, servicing multiple clients/systems, Spilman in modified Quick system.  Note that the cloud hashing mechanism uses a plurality of user information from a plurality of devices),
receiving, by the second computer, a set of data records, each respective data record associated with the first customer key identifier for each respective user (user device performs transactions from user device via a web browser or the like and that the modified server analytics (10) and Merchant server (140) can directly communicate with user device and merchant/server to provide safe encoded transactions, see pars. 23, 33-36 and 49, Quick);
and when a value of the second customer key identifier is identical to a value of the first customer key identifier of at least one data record, concatenating, by the second computer, binary data representing the second customer key identifier to binary data associated with the at least one data record (digital processor is configured in a specific way to handle data, including to transform into unique types such as by using hash5, see pars. 50 and 55 see also pars. 58, 61 and 63, specific conversion using DSP, unique identifier with host name, binary format and hashed combination is generated for a set of records, par. 53 [extracted fields].  This data may include user specific transactions such as purchases and the like by user device and processed by server, see par. 49, Quick).

2. The method of claim 1, wherein the set of data records does not include any personally identifiable information associated with any user within the set of users (par. 61, stream conversion, note that data is initially not identified prior to processing, Quick). 

3. The method of claim 1, wherein the first computer transmits to the second computer, the set of data records is in response to receiving a request from the second computer (see modified Quick comprising hashing mechanisms on a plurality of servers, pars. 31, 78-80, cloud hashing mechanism providing services to multiple clients, Spilman).

4. The method of claim 1, wherein receiving, by the second computer, a set of data records comprises receiving each respective data record in real-time at a time of an interaction between the first computer or the second computer with a client device (Abstract and pars. 22-23, real time processing, Quick and pars. 78-80, cloud, Spilman). 

5. The method of claim 1, wherein at least one of the first customer key identifier or the second customer key identifier is further based on at least one value associated with each respective user (pars. 40, 47 and 58, purchasing goods and payments, servers/data is processed and updated with regard to costumer account, and par. 61, hashing, Quick).

6. The method of claim 5, wherein the first computer or the second computer revises the at least one value to generate the first or second customer key identifier (par. 65, applying a salt while creating a user account, Spilman).

8. The method of claim 1, wherein the key-generation parameter is a seed value updated at a predetermined interval according to a predetermined algorithm  (par. 61, DSP algorithm and a md5 hash using hexadecimal, Quick). 

Regarding claim 9, Quick/Spilman teach predetermined algorithms using analytics and employing a combination of processors for a particular model (fig. 5, par. 53, Quick), but does not explicitly teach salt value.  However, Spilman teaches salt values being generated (pars. 65, 66, Spilman).  It would have been obvious for one of ordinary skill in the art at the effective filing time of the application to implement salt values in Data Analytics server (fig. 1, item 10, Quick).  One would have been motivated to include salt values in generating random hash values to improve fraud/risk systems (par. 27, Quick).

10. The method of claim 1, wherein the second computer decrypts the set of data records using the second customer key identifier (par. 66, digest used to decrypt key, Spilman).

Regarding system claims 12-16 and 18-20, they comprise substantially the same subject matter as rejected method claims 2-6 and 8-10 above and are therefore rejected on the merits.

Response to Arguments
Applicant's arguments filed 7/26/22 have been fully considered but they are not persuasive. See comments below.

Applicant alleges the amended features are not taught by the prior art of record.
Examiner disagrees.
The updated relevant section in the rejection reads,
“However, Spilman teaches a cloud based hashing mechanism (par. 78, Spilman) that provides service and creates unique key identifiers via the cloud service (pars. 31, 78-80, cloud hashing mechanism providing services to multiple clients, Spilman).
 It would have been obvious for one of ordinary skill in the art at the effective filing time of the application to implement Spilman cloud hashing mechanism in Data Analytics server (fig. 1, item 10, Quick).
One would have been motivated to include cloud based hashing mechanism to multiple clients from multiple servers (par. 78, cloud hashing mechanism, Spliman) to handle a wider range of events in real-time (par. 27, converting events into a format which can be analyzed in real time, Quick).
Quick in view Spilman, modified teach, 
transmitting by the first computer of the first system, the key generation parameter to a second computer of a second system (par. 49, event information and payment transaction between user and merchant is transacted and is managed by data analytics server 10, modified Quick),
generating, by a second computer of a second system, a second customer key identifier using the predetermined key-generation algorithm utilizing the one-way hashing protocol based on the key-generation parameter for each user within the set of users received via the first computer of the first system to data associated with each user within the set of users (par. 78, servicing multiple clients/systems, Spilman in modified Quick system.  Note that the cloud hashing mechanism uses a plurality of user information from a plurality of devices)”.
	The rejection clearly states that Quick in view of Spilman combined teach encrypting data using a shared key generation parameter (par. 49 hashing, Quick) as taught by Spilman by applying cloud hashing and servicing a plurality of users (par. 78, Spilman).  The combination teaches compressing and manipulating streams of data from many devices (par. 50, Quick).  Applicant fails to define “the key generation parameter” and the terms/policy for hashing/building the parameter in the claims, such as the needed resources of servers/systems to be preconfigured to the same format to enable the processing and generation of such customer data via the multiple devices information sharing.
	Last, in response to “concatenating”, modified Quick in view of Spilman teach handling and transforming data into unique types using hash5 and the like to transact data (pars. 23 and 49, Quick).  The hashing and handling of data permits transacting data on multiple devices using enhanced security to the user and system. Examiner welcomes any clarifications in future amendments.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure I the field of security and hashing:
USPN. 2015/0052350 pars. 13 and 43, user parameter transferring using one way hashing.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIN R FILIPCZYK whose telephone number is (571)272-4019. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



September 13, 2022


/MARCIN R FILIPCZYK/               Primary Examiner, Art Unit 2153